Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 10/2/2020.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “unstable” and “stable” in claim 3 and 12 are a relative term which renders the claim indefinite. The term “unstable” and “stable” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification is silent as to how stable (or unstable) a change curve of distortion coefficient must be to be considered "stable (or unstable)".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 8, 10, 12, 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over FARÅS et al. (U.S. Publication No. 2021/0118160) (hereafter, "FARÅS") in view of ZHOU et al. (U.S. Publication No. 2017/0270647) (hereafter, "ZHOU").
Regarding claim 1, FARÅS teaches A 3-dimensional reconstruction method, comprising ([0040] a robust and accurate method that can deliver real-time pose estimates and/or a 3D map for 3D reconstruction and provide enough information for camera calibration is described in various embodiments): obtaining an image sequence pre-collected by a camera ([0046] FIG. 8 illustrates a series of 2D images that have been received. The series of 2D images include first 2D images 130a to 130n and second 2D images 830a to 830n; [0011] a camera used to capture the plurality of first 2D images of the series of 2D images); obtaining nominal intrinsic parameters of the camera ([0029] perform an estimation of the several intrinsic parameters which are used to describe the camera model. Calibration of the intrinsic parameters may be needed for each individual camera in order to reach the desired accuracy in the pose estimates), and preset initial values of distortion coefficients of the camera ([0047] Intrinsic parameters may include focal length, image sensor format, skew between axes associated with the image, tangential distortion, radial distortion; [0048] if a camera has been calibrated on images of 320×240 resolution, the same distortion coefficients can be used for 640×480 images from the same camera while factors such as focal length may need to be appropriately scaled; [0046] This system includes a non-recursive part, i.e. initialization, that is performed on a plurality of first 2D images 130a to 130n; [0055] Initialization at block 1310 may include non-recursive estimation of the 3D map and/or camera poses at block 1320), the camera being a camera for collecting the image sequence ([0046] FIG. 8 illustrates a series of 2D images that have been received. The series of 2D images include first 2D images 130a to 130n and second 2D images 830a to 830n; [0011] a camera used to capture the plurality of first 2D images of the series of 2D images); performing the 3-dimensional reconstruction on the image sequence based on the nominal intrinsic parameters ([0046] The 3D estimation techniques that will now be discussed include a real-time system which provides camera localization suitable for 3D reconstruction. FIG. 8 illustrates a series of 2D images that have been received ... This system may be extended to include calibration of the intrinsic parameters), the initial values of the distortion coefficients ([0047] Intrinsic parameters may include … tangential distortion, radial distortion; [0048] distortion coefficients can be used for 640×480 images from the same camera while factors such as focal length may need to be appropriately scaled; FIG. 13; [0055] Initialization at block 1310 may include non-recursive estimation of the 3D map and/or camera poses at block 1320), and the fluctuation ranges of the distortion coefficients; and (FIG. 13; [0055] bundle adjustment on the 3D map, camera poses, and/or camera intrinsic parameters at block 1330 … The initialization at block 1310 may further include bundle adjustment at block 1330 as described above with respect to FIG. 12, to refine or update the probability distribution of the camera intrinsic parameters and refine the camera poses and refine the 3D points in the 3D map; [0047] Intrinsic parameters may include … tangential distortion, radial distortion) during the 3-dimensional reconstruction, optimizing an obtained visual point cloud and a camera pose ([0058] The bundle adjustment is performed by optimizing over the 3D points in the 3D map and the poses and the camera intrinsic parameters).
FARÅS does not expressly teach calculating fluctuation ranges of the distortion coefficients. 
However, ZHOU teaches calculating fluctuation ranges of the distortion coefficients ([0045] The first distortion metric value E01 can be obtained according to distances from the discrete pixel points to the fitted straight line. For example, E01 may be the sum of squares of the distances from the discrete pixel points to the fitted straight line. The smaller E01 is, the smaller the distortion of the target image is, or vice versa. After E01 is obtained, by performing a non-linear optimization on a function corresponding to E01, a set of distortion coefficients that minimizes E01 can be determined. The determined distortion coefficients are thus the correction distortion coefficients; [0115] The variation calculation unit 21 is configured to calculate a relative variation amount between the first distortion metric value and the second distortion metric value).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of FARÅS to incorporate the step/system of obtaining distortion metric value and calculating a relative variation amount among distortion metric values taught by ZHOU.
[0029] a distortion coefficient of an image can be determined comprehensively based on straight-line fitting and a distortion metric value. This optimizes a distortion coefficient calculation and can obtain a more accurate distortion coefficient automatically and intelligently).  Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine FARÅS with ZHOU to obtain the invention as specified in claim 1.
Regarding claim 3, FARÅS and ZHOU teach all the limitations of claim 1 above. FARÅS teaches further comprising: during the 3-dimensional reconstruction ([0040] a robust and accurate method that can deliver real-time pose estimates and/or a 3D map for 3D reconstruction and provide enough information for camera calibration is described in various embodiments), optimizing the nominal intrinsic parameters ([0058] The bundle adjustment is performed by optimizing over the 3D points in the 3D map and the poses and the camera intrinsic parameters).
FARÅS does not expressly teach when the fluctuation ranges of the distortion coefficients are unstable, optimizing the distortion coefficients; and when the fluctuation ranges of the distortion coefficients are stable. 
However, ZHOU teaches when the fluctuation ranges of the distortion coefficients are unstable, optimizing the distortion coefficients; and when the fluctuation ranges of the distortion coefficients are stable ([0052] At S104, if the preset correction condition is not satisfied, the correction distortion coefficients are configured as the initial distortion coefficients, and the process returns to S101; [0053] The above-described processes in S101-S103 can be repeated until the preset correction condition is satisfied; [0054] That is, if the preset correction condition is not satisfied, e.g., if the relative variation amount is not smaller than the preset threshold or if the second distortion metric value is not smaller than the preset metric threshold, then the correction to the target image is not sufficient enough to correct the distortion, and the distortion of the target image is still relatively large. Therefore, the target image is further corrected according to the correction distortion coefficients, and a new distortion metric value is calculated to determine whether the corrected target image meets the requirement; [0058] distortion coefficients of an image can be determined based on straight-line fitting and a distortion metric value. This optimizes the calculation of the distortion coefficients).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of FARÅS to incorporate the step/system of determining if the relative variation amount of distortion metric values is not smaller than the preset threshold or not and optimizing the calculation of the distortion coefficients taught by ZHOU.
The suggestion/motivation for doing so would have been to improve a distortion coefficient calculation ([0029] a distortion coefficient of an image can be determined comprehensively based on straight-line fitting and a distortion metric value. This optimizes a distortion coefficient calculation and can obtain a more accurate distortion coefficient automatically and intelligently).  Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine FARÅS with ZHOU to obtain the invention as specified in claim 3.
Regarding claim 5, FARÅS and ZHOU teach all the limitations of claim 1 above. FARÅS teaches wherein the performing the 3-dimensional reconstruction on the image sequence comprises ([0042] FIGS. 5A and 5B illustrate reconstruction or dense estimation, corresponding to block 205 of FIG. 2. Referring now to FIG. 5A, several 2D images of an object such as the face of a person have been collected during a portion of a scan. The poses 1 to 29 are estimated at various camera viewpoints of the 2D images. A 3D reconstruction 510 of the object including various 3D points 420 is constructed): selecting a first image and a second image from the image sequence; performing the 3-dimensional reconstruction on the first image and the second image ([0034] There may be a continuous flow of images from the camera as the user walks around the object 135 that is being photographed to capture images at various angles. Once at least two images, such as images 130a and 130b are captured, the images may be processed by a processor in camera 100 and/or a processor external to the camera 100 to produce a 3D map, a 3D representation, and/or a 3D image. Generation of the 3D map may occur after at least the first two images are captured) to obtain an initial visual point cloud ([0055] Initialization at block 1310 may include non-recursive estimation of the 3D map and/or camera poses at block 1320 ... The non-recursive estimation at block 1320 results in an estimate of 3D points in the 3D map and estimates of poses; [0046] The series of 2D images include first 2D images 130a to 130n and second 2D images 830a to 830n This system includes a non-recursive part, i.e. initialization, that is performed on a plurality of first 2D images 130a to 130n); and registering each of new images in the image sequence to obtain a point cloud of each of the new images; and combining the point cloud of each of the new images into the initial visual point cloud ([0066] existing 3D points in the 3D map may be recursively updated and/or new 3D points may be added to the 3D map based on the second 2D images 830a to 830n of FIG. 8, at block 2110).
Regarding claim 8, FARÅS and ZHOU teach all the limitations of claim 1 above. FARÅS teaches wherein the nominal intrinsic parameters of the camera comprise a nominal focal length and a nominal optical center value of the camera ([0047] The vector c represents the intrinsic camera parameters that represent the internal geometries of the camera. Intrinsic parameters may include focal length, image sensor format, skew between axes associated with the image, tangential distortion, radial distortion, and/or a principal point).
With respect to claim 10, arguments analogous to those presented for claim 1, are applicable.
With respect to claim 12, arguments analogous to those presented for claim 3, are applicable.
With respect to claim 14, arguments analogous to those presented for claim 5, are applicable.
With respect to claim 17, arguments analogous to those presented for claim 8, are applicable.
With respect to claim 19, arguments analogous to those presented for claim 1, are applicable.

Claim 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over FARÅS et al. (U.S. Publication No. 2021/0118160) (hereafter, "FARÅS") in view of ZHOU et al. (U.S. Publication No. 2017/0270647) (hereafter, "ZHOU") and further in view of WEN et al. (CN 110264502) (hereafter, "WEN").
Regarding claim 2, FARÅS and ZHOU teach all the limitations of claim 1 above. FARÅS teaches further comprising: during the 3-dimensional reconstruction ([0040] a robust and accurate method that can deliver real-time pose estimates and/or a 3D map for 3D reconstruction and provide enough information for camera calibration; [0042] A 3D reconstruction 510 of the object including various 3D points 420 is constructed). 
FARÅS does not expressly teach optimizing a semantic element in the obtained visual point cloud, so that a point cloud of the semantic element meets geometric features corresponding to the semantic element. 
However, WEN teaches optimizing a semantic element in the obtained visual point cloud, so that a point cloud of the semantic element meets geometric features corresponding to the semantic element ([0027] performing precise registration on the first point cloud and the second point cloud according to the initial pose, the geometric features and semantic features of the first point cloud, and the geometric features and semantic features of the second point cloud, and determining the first point cloud. The final pose of the second point cloud relative to the first point cloud includes: constructing a likelihood function about pose variables, wherein the pose variables are used to indicate multiple poses of the second point cloud relative to the first point cloud, The likelihood function is used to indicate the probability of multiple poses. The likelihood function includes geometric variables and semantic variables; [0074] Coarse registration of features can avoid matching semantically different rectangular point cloud patches together, thus enabling the determination of initial estimates around the global optimal solution; [0075] it is necessary to further improve the accuracy of point cloud registration through fine registration; [0077] Fine registration can be interpreted as a registration method that further improves the accuracy of point cloud registration on the basis of coarse registration).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of FARÅS to incorporate the step/system of improving the accuracy of point cloud registration by using geometric and semantic features taught by WEN.
The suggestion/motivation for doing so would have been to improve the robustness of the point cloud registration method by using the geometric and semantic features of the point cloud ([0054] In order to improve the robustness of the point cloud registration method, especially in the scene with strong geometric structure repeatability, the present application provides a method for registering the point cloud using the geometric and semantic features of the point cloud).  Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine FARÅS with WEN to obtain the invention as specified in claim 2.
With respect to claim 11, arguments analogous to those presented for claim 2, are applicable.
With respect to claim 20, arguments analogous to those presented for claim 2, are applicable.

Claim 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over FARÅS et al. (U.S. Publication No. 2021/0118160) (hereafter, "FARÅS") in view of ZHOU et al. (U.S. Publication No. 2017/0270647) (hereafter, "ZHOU") and further in view of Hebel (U.S. Publication No. 2015/0373326).
Regarding claim 6, FARÅS and ZHOU teach all the limitations of claim 5 above. 
FARÅS does not expressly teach further comprising: during registering each of the new images, determining whether to optimize the distortion coefficients according to a change curve of distortion coefficient.
However, Hebel teaches further comprising: during registering each of the new images, determining whether to optimize the distortion coefficients according to a change curve of distortion coefficient ([0015] the encoder 110 may receive and encode a video signal, e.g., video data, which includes a plurality of sequentially ordered coding units; [0016] the encoder 110 may optimize rate and/or distortion of a video signal by optimizing quantized coefficients during an encoding process; [0038] the plurality of received rates and distortions may make up a set of rate-distortion pairs which may be used to provide a curve, and in some examples a curve fitting methodology may be used to provide the curve fitted to the rate-distortion pairs. Lambda may be provided based on the curve; [0037] The parameter optimization block 400 may include a data processing block 402 and a slope computation block 404; [0040] The slope computation block 404 may receive each of the rate-distortion pairs from the data processing block 402 and provide a curve based on the rate-distortion pairs. In some examples, the slope computation block 404 may employ linear regression to provide a curve (e.g., a line) based on to each of the rate-distortion pairs, and the slope of the curve may be used as a value of lambda).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of FARÅS to incorporate the 
The suggestion/motivation for doing so would have been to optimize rate and/or distortion of a video signal by optimizing quantized coefficients ([0016] Generally, the encoder 110 may encode a video signal to optimize one or more aspects of the video signal, such as rate-distortion. In one embodiment, for example, the encoder 110 may optimize rate and/or distortion of a video signal by optimizing quantized coefficients during an encoding process).  Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine FARÅS with Hebel to obtain the invention as specified in claim 6.
With respect to claim 15, arguments analogous to those presented for claim 6, are applicable.

Claim 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over FARÅS et al. (U.S. Publication No. 2021/0118160) (hereafter, "FARÅS") in view of ZHOU et al. (U.S. Publication No. 2017/0270647) (hereafter, "ZHOU") and further in view of Guo et al. (U.S. Publication No. 2018/0150693) (hereafter, "Guo").
Regarding claim 9, FARÅS and ZHOU teach all the limitations of claim 1 above. 
FARÅS does not expressly teach wherein the image sequence is an image sequence collected by crowdsourcing.
However, Guo teaches wherein the image sequence is an image sequence collected by crowdsourcing ([0061] step S101, issuing a crowdsourcing task to all mobile terminals; [0062] step S103, waiting for any mobile terminal to execute the crowdsourcing task, and receiving a task result thereof; [0066] The crowdsourcing task includes a position acquisition task and a short video collection task ... the short video collection task is to photograph an indoor object containing rich semantics; and preprocessing the task result to obtain a common key frame sequence includes: preprocessing a short video collected by the short video collection task).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of FARÅS to incorporate the step/system of collecting a shout video and obtaining frame sequence by crowdsourcing task taught by Guo.
The suggestion/motivation for doing so would have been to improve extracting the accurate text sequence and updating the indoor semantic map having rich semantic information by using crowdsourcing task ([0004] The indoor semantic map records the spatial structure of an indoor object and its semantics (such as names, categories, functions and other non-spatial attributes), and each indoor space object have rich semantic information; [0052] the technical solution provided by the present invention can encourage the mobile terminal to execute the crowdsourcing task by adopting the technical means of issuing the crowdsourcing task, receiving the task result thereof, preprocessing the task result to obtain the common key frame sequence, extracting the accurate text sequence and updating the indoor semantic map, and the indoor semantic map and the text semantic information are updated at a lower cost).  Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine FARÅS with Guo to obtain the invention as specified in claim 9.
With respect to claim 18, arguments analogous to those presented for claim 9, are applicable.

Allowable Subject Matter
Claim 4, 7, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669